OFFICE OF THE     ATTORNEY     GENERAL   OF q-R-G
                                 AUSTIN




Honorab-r Uneet      @ainn
County  Attorner,    Pl Par0 County
iI1 Panti, Texar




          Your letter  of De06                      uestiag    the opinion
of thlr     department  on’the                       themia     reads,   in




                                                    0 or the   re-




                          u al60 please advise ou whothor or
                          tlfioster       lamed   by Dootorr   outelds
                            Teraa are aoooptable.        Pmthermore,
      where medioel oertitioatw             are signed by amy Dootor'~,
      who are at posta ln the Stat.             of Texas, but act re-
      gistered   phgsloianm       in the Stat0 of %xae, am they
      acceptable    to the County Clerk? This is very lm-
      portant,   since there are thousand@ of aoldlsrs               ap-
      plying for marriage         llaeases     and mtiy of them brine
      iaedioal certifioatos         iseued by their     army physiolans.
                      “i$S a praoticsl   matter, wo ballere    thet es*-
ff          tlfloatea      laauad by am      Doatora  residing within
            the-Stats      should bs aooaptabla,     but a mcra aSriouS
            QueStion la preaantod when the OartlflaSte            IS la-
            mad by a Dootor sow          time prior t0 the SppllcS-
            tion for S llaoneo,        IS aonw other Stats or even
            some other couatq.
                    “Thaw*,uaat~lon   of Sartlildstaa      iSSUsd la SOmS
            other oouatry ariaea~by virtue          o? persona SeSkiW
            to obtala oertlfioatea        for porforlrmO8 of Proxy
            Iprrrlagaa.     Of  oouraa,   the Clerk 18 aat interested
        l   la the puaatlon of proxy lParrlage8           but oaly la por-
            Sorming his duty la laaulng lloanaSa.               Tha oath ra-
            qalred to ba takoa awaora that’thara              la no lagal
            objeotloa    to tha pertorimmoa oi the merrlaga.              Of
            ocmraa, IS the proxy marriage          la lllegl,      the oath
            oould aot bo algaad and the nmrrlaga lloenaa-should
            not ba laauad.        If la ,our owa opinion that proxy
            amrlagaa     aro not ra1f.d la thla Stats.            Ii the At-
            torney General deems it propar 0n6 is818 it 18
            oloaely    anotigh related    to tha duty or the Clerk
            in the iaauaaoe Oi lloOnaaa, I would aQpraOiata his
            OQlalOa oa this queatloa         so that our Clerk may be
            aided     aooordfagly.*

            &tlolo      46040,   Vernon’s   Annotated   Civil   Gtatutee,   roads   as
 rollo*ar

                      *Beion    the County Olerk shall   laaua any
            Plarrlaga     lloanaa the bun ShSll     odoca a oSrtltl-
            Oats     i&mu S reputablS:licSnaad   Flyalolan    to whew
            that     ha la iroo tror aU roao~aal     dlaaasaa.a

            It nil1 be noted that the ton$olnfg  ltatu~f~praaorlbaa      no
     tim6 that tho oortlrioato rrom a ro*PJt'cibloiieaaaad   phyaiolin
     shall remain valid for thS purpoas ,& ~issufn& e Amiags        llosase,.
     %MrSUy     S~akfn8~ WhSa a statute,prSaOrlbS8~0~)tlm within whloh
     SS aot muet bo dono, than bha sot should ba dona within S maon-
     able time.

           What is a reaaoaabla time wfthia whloh an sot must be done
     ordlnar$ly iwan so muoh tia@ as la naoaaaary, under.the oi.roum-
     StanOeS, and whet the dutiaa raqulra IS tha partloular SSSS. (See
     Words and Phraeea, Per& Ed., Vol. 6, page'376). &Sted mother




                                                                                         I
way, reaaonsbla tLno la auoh pro.qtltuda    as the sltu.:rtion    of the
pnrtlaa  and the oiroumtanaaa    of the ease will allow. It never
olBsna an lndulgenao  in unneoeaasry  delay or In delay ocoaaloned
by vain and frultleaa   effort  to do tho aot required.      (See
Fronoh v, Lewis, 218 Pa. 141, 11 L. R. A. 948, N. S.)
      In ~SWC~     to your first    question,   you are advised    thtlt it
is out opinion    that the oertlflosta      from a reputable   and licensed
phyelolsn   remains vslld   for the purp6so of issuing       a marriage
lloanaa   under Artlclo   46040, aupra, rot a reaaonnble       letqth   of
time after the phyalolan has iseued auoh oertlfloate~

         The phyalolaa      making the 04rtlflaatemust, under the terms
of   tho atntuta,     be ‘reputable”       and “licensed.”     In the abaenaa
0s apeolal    leglalatlve       authority,    Texas does not reoo(pllaa      the
l.ioanalng   and reglatering        of phyalolana under the law of another
Stats. The only phyalolana             permitted to praotlce medlolna in
this 3tate without        lirat   obtaining    s llaenso    aad reglaterlng     un-
der the laws of thie State are those phyaloisna apeolfioally
exempt from suoh registration             as provided by Artiole      4504, Ver-
non’s Annotated Civil Stotuteo.              Therefore,    the physloien    re-
ferrod to in Article         46040, aupra, oould only man a physloian
who la licensed       in ‘and who prsotloaa       medloine in the Strite or
Texas, or ono who la apeoifloally             exempt from suoh license       and
registration      under Artlclo      4504, lupre.
        It la our oplnloa      that oartlfloatea      issued by .phyalolrlna
who two not lloenaad        and praotlolng    within tho State oi Texas
aro not aooeptablo       under UtlOle      46040.   In other words, ba-
fore the oertffloate        la seaeptablo    to the Coun$g Clerk,       auoh
phyalolan    must be lloenaed in an4 oaa who practloea             madlolna   in
the Stata of Texaa,~ or on0 who is lpoolfloally             lxaapt from auoh
lioanaa    and raglatratloa      under iatlolo 4504.       In tier   of the
fore~oln6,     it la our oplnlon      that Army doctors who ero at a
post in tha Stats      of Texas, but aot registered         phyalofana    la
the Stats of Texas,        are authorfxod    to laaua oartlfl~atoa       under
wrtlola    46040.
       In view   of what    &a boon heretoforesaid, we damm it ua-
aeooaaary to express       anp~ opinion regarding
                                               proxy aarrlages.
khea the County Clark La oogalzant    that the oertfflcate      haa baaa
iaeuod by a reptabla   lloeaaad  phfaiolan  who la raglatered      and
praotlolng madlolno  in this Ststo,   or by en &my doctor who lg
   ,t . post in thlr 3tuto,         hl8 inquiry    is ended.   Nowhero doaa
      I Leglrlaturs     authorize,     O? roqulro,    the Clerk to go beyond
 ,,br crrtifloato       itself.     AOO~rdln&lT, ii the omtifiaata          be
 :irrued by a rrputable         llOennr@d phy8lolan     who ia regietrred
 'ad lioenaed       to practioe     nedioina    in this Stat.,  or by an
km       dootor who ie situated on l g o a t in thlcl Stata, and if
 #it oertifler      that the applioant       ior 8uoh lloen6e   18 *free from
iall remreal        diaraaer*     and if the other rtatutory raquira1IPrntr
  b0 IEd, it is the duty Or the Clerk to forthwfth               i,,a,Je the
j uoonD@.

                                                  Toure very truly

                                              ATMFWX GENERALOF TEXAS



                                                          Ardell    William
                                                                   Assistant

                        j,FFF.@VEL;DEC
                                     23, 1943